[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Edna Bowman (the "defendant"), has moved to dismiss this summary process action because, according to her affidavit filed pursuant to Practice Book § 143, she and all other defendants have both vacated the premises which are the subject of this action and abandoned all claims to these premises. The defendant argues that this action has thus become moot, thereby depriving the court of subject matter jurisdiction. The court agrees, and the motion to dismiss is grant.
George Levine, Judge